Woodward, J.
The facts upon which the question of the case arises, are: The warrant was assigned in blank. Skeel was then the holder, under his receipt given to Fort; and Skeel sold to the Wilsons, for an adequate valuable consideration, they being purchasers without notice. And the main question is, whether the Wilsons can hold the warrant. We think they cannot. Much of the law in this, and similar subjects, is collected in 1 Am. Lead. Cas. 524 to 556, and other authorities are cited by the counsel. If this were commercial, negotiable, paper, there would be no question. Is it, then, to be treated as such, or as a chattel merely — a piece of property, in the more ordinary sense ? We answer, as a chattel only. It possesses none of the qualities of negotiable paper. The law does not contemplate it as assignable by delivery, or blank indorsement. The law supposes every assignment to be filled and made complete. Act of Congress, March 22, 1852.
If a deed of conveyance, lease, bond, or other paper, were placed in the hands of an agent for a certain purpose, and to be delivered to a certain person, on the performance of some act, the name of the grantee, lessee, &c., being left blank for whatever cause, but to be filled up' by the agent at the proper time; no one would contend that he could sell it to whomsoever he pleased, and fill up the blank with whatever name. The cases from New York, cited by counsel, if applicable, would seem to determine the point in favor of the appellee, for he was an innocent purchaser. The *157points there held are these: 1. A fraudulent purchaser cannot hold against the vendor. 2. If the fraudulent vendee sell to a third person, “for a valuable consideration, without notice, the innocent purchaser shall hold.” But every one of those cases, is one of a sale to a fraudulent party. And it is to this state of facts, that they apply the readily admitted doctrine, that if one of two innocent persons must suffer, by the act of another, it shall be he who put it in the power of another to do the wrong. This doctrine cannot be stated with its qualifications ; and stated in any general form, it is subject to much qualification. Thus, if I put my horse to agist, or for similar purposes, with another, by bailment, and he sell him, I, literally put it in his power to do a wrong, by selling him to a third and innocent person. But the power here given him, is a mere, a naked power, unaccompanied by any authority, or right, or property. And it is apprehended that some of them, in some shape or degree, must accompany the power, in order to bind me; and that the agent’s or bailee’s act, in violation of all right, duty, and property, has not been brought within the above doctrine. If it were, no one could trust his property, of any kind, in the hands of another. The doctrine is familiar, that he that has no title, can give none. And the note cited in 1 Am. Lead. Cas. 556, says, “But of other property than negotiable instruments, possession is not a power of disposition.” See also Chit, on Con. (4th Am. ed.) 178.
This case opens to us a field of discussion, and it is an inviting one; but the time does not permit an indulgence in it. The argument is here brought directly to- its point, and we arrive at the conclusion, that the Wilsons could not hold the warrant, were it now in their possession, and an action were instituted for it. But we are not aware of any rule of law, upon which it can be traced into the land. There is no trust between Port and Wilson, and the latter has violated none. Had Skeel so located the warrant, the case would have presented a different aspect. But Wilson is liable for the value of the warrant, which, to prevent litigation and circuity of action, the court can inquire into.
*158The decree of the District Court is affirmed, so far as it denies a recovery of the land; but the decree is reversed, so far as to let the complainant in to a recovery of the value of the land warrant, and the said court is directed to inquire into that value, and to render a decree in favor of the complainant for such value and interest, from the time of purchase.